                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    CENTRAL DIVISION



RANDY LEE RINDAHL,                                              3:19-CV-03005-RAL


                       Plaintiff,

                                                        ORDER DENYING MOTIONS AND
        vs.            .                               SCREENING CASE FOR DISMISSAL


SOUTH DAKOTA ATTORNEY GENERAL,

                       Defendant.




       Randy Lee Rindahl(Rindahl), a frequent filer offederal lawsuits and an inmate at the South

Dakota State Penitentiary, filed this case seeking a common law writ of mandamus against the

South Dakota Attorney General's Office to investigate and prosecute "various South Dakota

Department of Corrections, Sioux Falls, South Dakota personnel for proven deprivations of South

Dakota Codified Law" relating to what Rindahl believes to be "false or forged instruments." Doc.

1. The South Dakota Attorney General did not act as Rindahl requested, so Rindahl "requires the

Court to issue an Order of Mandamus eompelling the Attorney General to prosecute the

aforementioned persons." Doc. I. Rindahl also has filed a Motion to Reelassify the Case, Doc.4,

because the Clerk of Court characterized the Complaint as filed under 42 U.S.C. § 1983. Rindahl

filed a Motion for Leave to Proceed In Forma Pauperis as well. Doe. 5.

       Under 28 U.S.C. § 1915A(b), the Court is required to screen each prisoner case. A ease

may be dismissed if it is frivolous, malicious, fails to state a claim upon which relief may be

granted or seeks monetary relief against a defendant,who is immune from such relief See 28



                                               1
U.S.C. § 19ISA. A case fails to state a claim "ifas a matter oflaw 'it is clear that no relief could

be granted under any set offacts that could be proved consistent with the allegations...      Neitzke

V. Williams. 490 U.S. 319, 327, 109S.Ct. 1827, 1832, 104 L. Ed. 2d 338(1989)(quoting Hishon

V. King & Snalding. 467 U.S. 69, 73, 104 S. Ct. 2229, 2232, 81 L. Ed. 2d 599 (1984))). When

reviewing a complaint for such an inadequacy,the Court must assume that "the factual allegations

in the complaint are true[.]" Neitzke. 490 U.S. at 326, 109 S. Ct. at 1832.

       Rindahl has filed more than three previous cases in the District of South Dakota that have

been dismissed as frivolous, malicious, or lacking merit. See Rindahl v. Avera Medical Group.

17.CV-4104-RAL, Doc. 9 at 2(November 14, 2017) (referencing five previous cases filed by

Rindahl dismissed as "strikes" under 28 U.S.C.§ 1915(g)). Rindahl is"barred from filing a federal

civil case unless he pays the filing fee in full or alleges imminent danger ofserious physical injury."

17-CV-4104-RAL, Doc. 9 at 2.

       Rindahl has not paid the filing fee. Rindahl has not alleged imminent danger of serious

physical injury. Rindahl's Complaint seeking a writ of mandamus therefore is subject to dismissal.

It is hereby

       ORDERED that the case is screened and dismissed and that Rindahl's Motion to Reclassify

Case, Doc. 4, is denied as moot and that Rindahl's Motion to Proceed IFF, Doc. 5, is denied based

on 28 U.S.C. § 1915(g) and this Court's previous order.



       DATED this 16th dayofMay,2019.

                                               BY THE COURT:




                                               ROBERTO A. LAN(
                                               UNITED STATES DISTRICT JUDGE
